Mr. Justice Robb
delivered the opinion of the Court:
This is an opposition by another party [J. A. Scriven Company], to the registration of the mark involved in J. A. Scriven Co. v. W. H. Towles Mfg. Co. No. 509, just decided [ante, 321].
It follows that the decision will be the same as in the ’other case.
The decision of the Commissioner of Patents is affirmed, and the clerk of the court will certify this opinion and the proceedings in this court to the Commissioner of Patents, as required hy law. Affirmed.